 Case 98-41742        Doc 712     Filed 01/21/21 Entered 01/21/21 11:50:38       Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                              )      Case No. 98-41742
                                                    )
GRIFFIN TRADING COMPANY,                            )      Chapter 7
                                                    )
         Debtor.                                    )      Honorable David D. Cleary

                      NOTICE OF DEPOSIT OF UNCLAIMED FUNDS

       Leroy G. Inskeep, as chapter 7 trustee for the bankruptcy estate of Griffin Trading
Company (the “Trustee”), hereby issues payment to the Clerk of the United States Bankruptcy
Court for the Norther District of Illinois, as reflected below, pursuant to Federal Rule of
Bankruptcy Procedure 3011 and 11 U.S.C. § 347 and § 726. Such funds are subject to withdrawal
as provided by 28 U.S.C. § 2042 and shall not escheat under any state law. The Trustee submits
the sum of $45,222.35 to the Court registry representing the following unclaimed funds:

                                                                             Amount to be
  Claim No.               Payee                Last Known Address           Turned Over to
                                                                                Court
                                     Larchwood Clease Way
         24        Michael CarringtonCompton, Winchester 5021                   $9,992.32
                                     2AL, England
                                     c/o Kikis Kallis Kallis & Company
                                     Mountain Court
         30        Stephen Humphries                                           $24,305.92
                                     1148 High Road, Whetstone
                                     N20 ORA, London, UK
                                     316 East Block
         57        Kharim Chabane    Forum Magnum Square                       $10,802.47
                                     SE1 7GN, London, UK
                   New York Stock 11 Wall Street
         73                                                                       $121.64
                   Exchange          New York, NY 10005
    TOTAL                                                                      $45,222.35

                           [Remainder of Page Intentionally Left Blank]




EAST\178872432.1
 Case 98-41742     Doc 712   Filed 01/21/21 Entered 01/21/21 11:50:38       Desc Main
                              Document     Page 2 of 3




                                      Respectively submitted,
Dated: January 21, 2021
       Chicago, IL                     /s/ Richard A. Chesley
                                      Richard A. Chesley (Bar No. 6240877)
                                      Oksana Koltko Rosaluk (Bar No. 6303739)
                                      DLA Piper LLP (US)
                                      444 West Lake Street, Suite 900
                                      Chicago, Illinois 60606-0089
                                      Telephone:     (312) 368-4000
                                      Facsimile:     (312) 236-7516
                                      Email: richard.chesley@us.dlapiper.com
                                             oksana.koltkorosaluk@us.dlapiper.com

                                      Counsel to Leroy G. Inskeep, As Trustee for Griffin
                                      Trading Company




EAST\178872432.1
 Case 98-41742       Doc 712     Filed 01/21/21 Entered 01/21/21 11:50:38           Desc Main
                                  Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that, on January 21, 2020, I caused a true copy of the foregoing Notice of
Deposit of Unclaimed Funds to be filed electronically and served by operation of the Court’s
CM/ECF electronic filing system on all parties receiving CM/ECF notices in this case, including
the United States Trustee.


Date: January 21, 2020                       /s/ Oksana Koltko Rosaluk
                                             Oksana Koltko Rosaluk
                                             444 West Lake Street, Suite 900
                                             Chicago, Illinois 60606
                                             Telephone: (312) 368-4000
                                             Facsimile: (312) 236-7516
                                             Email: oksana.koltkorosaluk@us.dlapiper.com

                                             Counsel to the Chapter 7 Trustee




EAST\178872432.1
